ON REHEARING. Smith, J. In the motion for a rehearing, it is again insisted that error was committed in the admission of the testimony of Beakley that Mrs. Longer told him that she was not engaged to Frankring, and that this evidence could not have been admissible under the state of the record. It is true that the insurance company had passed out of this litigation, in the second appeal of this case, and that it was there said, “that the society itself may waive the ineligibility of the designated beneficiary and the original beneficiary, having no vested interest in the benefit, is not in position to complain.” Longer v. Carter, 102 Ark., 72. The court below did not reopen the question of the eligibility of Mrs. Longer to have the certificate assigned to her, but confined the issue to the one which the opinion on the last appeal directed to be submitted to the jury, that is, “as to whether Frankring authorized or ratified the change of his benefit certificate.” It was the theory of appellee that the signature of Frankring was a forgery and was unauthorized, and in support of that issue, offered the evidence which is discussed in the opinion. Appellant, upon her part, to show that the signature was authorized, and to make that statement appear probable, testified she was engaged to Frankring, and Pinchback testified to the same effect and for the same purpose. Appellant recognized the importance of having it appear that she and Frankring were affianced. Under this state of the record, Beakley’s evidence was competent to contradict Pinchback on that question and it also tended to show the signature was a forgery, for Pinchback was the man who signed Frankring’s name and had testified that Frankring assigned this fact as his reason for the change of beneficiary, when he directed the change to be made.